Title: To James Madison from Jacob Read, 29 August 1785
From: Read, Jacob
To: Madison, James


Sir
Chamber of Congress
New York Monday 29th August 1785
An opinion prevails in South Carolina that the principal holders of Slaves in your State wish to divest themselves of that kind of property and that tollerable good purchases might be made on good Security being given for payments by Instalments with a regular discharge of the Interest.
Under the Impression of this opinion the Honle: Mr; J: Rutledge of So. Carolina has addressed a Letter to me wishing to become engaged in any purchase I may be able to make, & to make a Joint Concern. You know his Validity & I do not mean to deceive you when I say I am possessed of a property that will fully authorize me to engage in a Considerable purchase. My present Application to you is to request you to Inform me if you know of any Such persons as may wish to Sell a gang of Hands & the Terms on which they might be had—on Receiving intelligence of the Name & Residence of the party I’d write myself to such person more particularly. Excuse the Liberty I take in troubling you on this Subject and be assured that if any occasion shall offer in which I can be at all Serviceable to you or any of your friends it will give me great pleasure to Receive your Commands.
Congress is thin & I am Sorry to say the States seem averse to do any Act that has in prospect to assert the Dignity of the federal Government. We Debate—make & hear long & often spirited Speeches but when the Moment arives for a Vote We Adjourn & thus the feelings of Individuals & the Welfare of the Union is trifled with.
We have not yet got through a requisition for the Expences of the Current year—our Treasury is exceedingly low. We have in short nothing Pleasing in prospect & if in a short time the States do not enable Congress to act with some Vigour & put the power of Compulsion into the hand of the Union I am free to Confess I think it almost time to give over the Force of what I cannot consider as an Official Government. We want! Greatly want!! the Assistance of your abilities & experience in Congress. I woul[d] not be thought to Derogate from the Men or abilities of the present Delegation but one cannot help drawing Comparisons betwe[en] the Language of 1780 and 1785. It will be always pleasing to me to hear of your Health & Welfare. I beg favour of a Speedy Answer & am Sir With very great respect and regard Your Most Obedient & Most Humle Servant
Jacob Read
